DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments (RCE) filed on 7/22/2021. Claims 1-4, 6-11, 13-18, 20-21 are pending and have been examined. Claims 5, 12, 19 are cancelled.
Response to Amendments and Arguments
2.	Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive. In particular, the applicant argues that the references do not teach “a second selected head portion based on information from at least a profile associated with the user, wherein the profile associated with the user indicates an emotion of the user.” In response, the examiner respectfully disagrees.
Note that HOUSSIN teaches: [0045] “The robot may also comprise other types of actuators, notably LEDs (Light Emitting Diodes), the color and intensity of which can reflect the emotions of the robot.” MAISONNIER teaches: [0048] “The robot can also comprise other types of actuators, notably LEDs (Light-emitting diodes) whose color and intensity can convey the emotions of the robot.” BLATTNER teaches: [0049] “The appearance of the sender avatar 135 also may communicate the mood or an emotional state of the sender. For example, the sender avatar 135 may communicate a sad state of the sender by frowning or shedding a tear” and [0084] “Properties of the avatar enable the communication of physical attributes, emotional attributes, and other types of context information about the user .. the avatar may reflect the user's mood, emotions, and personality .. These characteristics of the user may be communicated through the appearance, the visual animations, and the audible sounds of the avatar.” Therefore, it is clear that the references teach providing a plurality of robotic head portions to be selectable based on certain criteria such as a user’s preference and emotion state.
Claim Rejections - 35 USC § 103
3.	Claims 1-4, 6-11, 13-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Houssin, et al. (US 20150100157; hereinafter HOUSSIN) in view of Maisonnier (US 20130218339; hereinafter MAISONNIER) and further in view of Blattner, et al. (US 20160343160; hereinafter BLATTNER). 
As per claim 1, HOUSSIN (Title: Robot capable of incorporating natural dialogues with a user into the behaviour of same, and methods of programming and using said robot) discloses “A method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for activating an animatronic device (HOUSSIN, [0048], processor .. the robot's communication with the outside (behavior server, other robots, etc.) normally over a WiFi; [0063], memory), comprising:  
obtaining information about a user (Examiner’s Note: The applicant is requested to clarify how is the information about a user obtained) for whom an animatronic device is to be configured to carry out a dialogue with the user (HOUSSIN, [0024], dialog between a humanoid robot and at least one user), wherein the animatronic device includes [ a head portion and a body portion ] and the head portion is configured based on one of [ a plurality of selectable head portions ] (HOUSSIN, [0029], A dialog .. may be adapted to different categories of elements of conversation with different robot personalities which will depend on the preferences of the user thereof <where preferences read on information about a user, and different robot personalities read on a plurality of personalities to be selected>); 
identifying one or more preferences of the user from the obtained information (HOUSSIN, Fig. 1; [0063], the dialog may store user information .. preferences .. may be ; 
[ selecting, from the plurality of selectable head portions, a first selected head portion based on the one or more preferences, and a second selected head portion based on information from at least a profile associated with the user, wherein the profile associated with the user indicates an emotion of the user ] (HOUSSIN, [0029], A dialog .. with different robot personalities which will depend on the preferences of the user thereof <also read on profile>; [0045], The robot may also comprise other types of actuators, notably LEDs (Light Emitting Diodes), the color and intensity of which can reflect the emotions of the robot. Also see BLATTNER below: [0184], the avatars .. may be limited based on a user characteristic, such as age <read on profile>); and 
deriving a configuration of the head portion of the animatronic device based on the first and second selected head portions for carrying out the dialogue, said derived configuration comprising [ selecting a character and/or persona for the head portion ] of the animatronic device (HOUSSIN, [0029], A dialog .. may be adapted to different categories of elements of conversation with different robot personalities <read on character or persona> which will depend on the preferences of the user thereof. Also see BLATTNER below <The applicant is requested to further specify, in the Claim and the Specification, how exactly the two selected head portions are COMBNED to derive the final configuration, which might distinguish the application from the prior art>).” 
HOUSSIN does not expressly disclose “a head portion and a body portion ..” However, the feature is taught by MAISONNIER (Title: Humanoid robot equipped with a natural dialogue interface, method for controlling the robot and corresponding program). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MAISONNIER in the system taught by HOUSSIN, to provide robotic animation with head and body portions.
HOUSSIN in view of MAISONNIER does not expressly disclose “a plurality of selectable head portions .. selecting, from the plurality of selectable head portions, a first selected head portion based on the one or more preferences, and a second selected head portion based on information from at least a profile associated with the user, wherein the profile associated with the user indicates an emotion of the user .. selecting a character and/or persona for the head portion ..” However, the feature is taught by BLATTNER (Title: Reactive avatars).
In the same field of endeavor, BLATTNER teaches: Fig-4 and Fig-8 (showing character and persona for a plurality of head portions) and [0025] “an automatic response of an avatar to the behavior of another avatar,” [0121] “the selection of a personality also may occur automatically without sender intervention” and [0067] “The avatar 505 may be animated automatically in response to the received instant messages” where “the selection of a personality” combined with Fig. 4 and Fig. 8, read on selection from a plurality of head portions. BLATTNER further teaches: [0049] “The appearance of the sender avatar 135 also may communicate the mood or an emotional state of the sender. For example, the sender avatar 135 may communicate a sad state of the sender by frowning or shedding a tear” and [0084] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of BLATTNER in the system taught by HOUSSIN and MAISONNIER, to provide a plurality of robotic head portions to be selectable based on certain criteria such as a user’s preference and emotion state.
As per claim 2 (dependent on claim 1), HOUSSIN in view of MAISONNIER and BLATTNER further discloses “wherein the plurality of selectable head portions include at least one of characters corresponding to humans and characters corresponding to animals (HOUSSIN, Abstract, A humanoid robot; BLATTNER teaches: Fig-4, Fig-8 and Fig. 9. Also see Claim 1).”
As per claim 3 (dependent on claim 1), HOUSSIN in view of MAISONNIER and BLATTNER further discloses “wherein the plurality of selectable head portions of the animatronic device are provided so that for each different user, one of said plurality of selectable head portions is configured to be selected as an appropriate choice in order to improve user engagement during the dialogue (HOUSSIN, [0029], different robot personalities which will depend on the preferences of the user; BLATTNER, [0112], Each self-expression item is used to represent the instant message sender or a characteristic or preference of the instant message sender).” 
As per claim 4 (dependent on claim 1), HOUSSIN in view of MAISONNIER and BLATTNER further discloses “wherein the one or more preferences include at least one of: 734831-0566-9764.vla preference in character; a preference in appearance; and a preference in color (BLATTNER, Fig-4, Fig. 5 and Fig-8).”
As per claim 6 (dependent on claim 1), HOUSSIN in view of MAISONNIER and BLATTNER further discloses “wherein the step of deriving the configuration of the head portion of the animatronic device comprises: obtaining information related to a program for the dialogue; determining the configuration of the head portion further based on the information related to the program (HOUSSIN, [Abstract], the robot being capable of holding a dialog with at least one user, the dialog using two modes of voice recognition <read on ‘a program for the dialogue’ which is ambiguous and can be broadly interpreted>; HOUSSIN, [0029], A dialog .. may be adapted to different categories of elements of conversation with different robot personalities which will depend on the preferences of the user thereof <also read on ‘program’ which can be broadly interpreted such as program for controlling different personalities of the robot>; BLATTNER, [0121], the selection of a personality also may occur automatically without sender intervention”).”  
As per claim 7 (dependent on claim 6), HOUSSIN in view of MAISONNIER and BLATTNER further discloses “wherein the program is to be used by the animatronic device to drive the dialogue with the user (HOUSSIN, the robot being capable of holding a dialog with at least one user, the dialog using two modes of voice recognition <read on ‘program’ which can be broadly interpreted>).”
	Claims 8-11, 13-14 (similar in scope to claims 1-4, 6-7) are rejected under the same rationale as applied above for claims 1-4, 6-7.
Claims 15-18, 20-21 (similar in scope to claims 1-4, 6-7) are rejected under the same rationale as applied above for claims 1-4, 6-7.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/		7/30/2021Primary Examiner, Art Unit 2659